OPINION OF THE COURT

Per Curiam.

Judgment entered August 10, 1977 (Schwartz, J.) affirmed, without costs. The conduct of the defendant in repeatedly covering the windows of plaintiffs vehicle with foot square stickers was unreasonable and warranted judgment on behalf of the plaintiff. In this regard, on more than 20 occasions defendant’s security agents plastered these stickers — which bore the legend "You are illegally parked. Your vehicle is liable to be towed away at owner’s expense (without notice)”— over the windshield, side windows and rear windows of plain*72tiffs vehicle. The stickers were so arranged as to almost totally obscure all visibility from within plaintiffs vehicle and were deliberately made difficult to remove.
The conduct of defendant cannot be excused either as a legitimate attempt to notify plaintiff of his failure to comply with certain on-premises parking regulations or as a reasonable mechanism to prod plaintiff into complying with those regulations. Such a direct attack on plaintiffs property will not be countenanced by this court (Behm v Damm, 91 NYS 735).
Concur: Dudley, P. J., Riccobono and Asch, JJ.